Title: To Thomas Jefferson from J. Phillipe Reibelt, 10 August 1808
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     N. Orleans le 10 Aout 1808.
                  
                  Je Vous ai—mon paternel Protecteur!—instruit—il y a quelques semaines de la triste situation, dans la quelle m’ont plongès les Coalisès de Mr. D. Clark, et Vous ai priè, de m’assister de la manière la plus prompte et efficace possible.
                  Je suis avec ma famille portè au bord de l’Abime de la Misère la plus cruelle, dont je ne pourrois plus me relever, lorsque une fois on m’aura laissè y tomber.
                  Je Vous conjure—en Consequence—iterativement, de vouloir bien Vous serieusement et incessament occuper de Moi, ou pour me replacer autre part dans les E. Unis de la manière, que j’ai pris la Libertè de Vous marquer, ou pour me faire avoir un passage gratuite en Europe avec ma famille.
                  Qu’il seroit malheureux, d’avoir fait tant de sacrifices pour la jouissance des principes liberaux, et de n’y avoir trouvè, que sa ruine et la dure necessitè, de retourner aux pays ou regnent les principes Contradictoires! 
                  Agreez—Je Vous prie l’expression sincère des sentimens les plus pures de la plus profonde Veneration.
                  
                     Reibelt 
                     
                  
                  
                     J’ose Vous rappeller l’indemnisation, que Le Secret. de la Guerre m’a promise mais pas encore donnèe
                  
               